Case 6:18-cv-01946-JA-KRS Document 14 Filed 01/18/19 Page 1 of 2 PageID 157




                                   IN THE UNITED STATES DISTRICT COURT
                                   FOR THE MIDDLE DISTRICT OF'F'LORIDA
                                            ORLANDO DIVISION


RIFLE HOLDINGS, LLC and RIFLE, [NC.
d/b/a RIFLE PAPER CO.,

                        PLAINTIFF

V                                                       Case No. : 6: 1 8-cv-1   946-0rl-28KRS

GETTY IMAGES (US), INC., and
ISTOCKPHOTO LP, a subsidiary of
Getty Images (US), Inc.,

                        DEFENDANT


                                            NOTICE OF SETTLEMENT

            Plaintiffs, Rifle Holdings, LLC and Rifle Inc., by and through their undersigned counsel,

hereby notify this Court that the Parties have reached a settlement in this case. The Parties are in

the process of finalizing the settlement and anticipate filing a Dismissal with Prejudice with the

Court within the next twenty-one (21) days.




0891 00   l\l   699 54\8665702v1
Case 6:18-cv-01946-JA-KRS Document 14 Filed 01/18/19 Page 2 of 2 PageID 158




       Dated this 1 8th day of Janu ary,20l9

                                               Respectfully submitted,

                                               LOWNDES, DROSDICK, DOSTER,
                                               KANTOR & REED, PA

                                               By lsl Jon M. Gibbs
                                               Jon M. Gibbs
                                               Fla. Bar No.: 494534
                                               Melody Lynch
                                               Fla Bar No.: 0044250
                                               Ahmad S. El-Gendi
                                               Fla. Bar No.: 119139
                                               215 N. Eola Dr.
                                               Orlando,   FL   32801
                                               Phone:           (407)843-4600
                                               Fax:             (407)843-4444
                                               Email :i on. sibbslôlowndes-law.com
                                                  melody. lynch@lowndes-law. com
                                                  ahmad. el gendi@lowndes-law. com

                                               COI-INSEL FOR PLAINTIFFS
                                               RIFLE HOLDINGS, LLC and
                                               RIFLE,INC.



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 18th day of January 2019,I              electronically filed the
foregoing with the Clerk of Court pursuant to the Administrative Procedures for Electronic Filing
in Civil and Criminal Cases of this Court by using the CM/ECF system which will send notice of
electronic filing and complete service to all attorneys of record required by F.R.Civ.P.5.


                                                      /s/,Ion M. Gibbs
                                                      Jon M. Gibbs




                                                  2
